Case 2:18-CV-01625-TSZ Document 13 Filed 12/11/18 Page 1 of 1

UN|TED STATES D|STR|CT COURT
FOR THE
WESTERN D|STR|CT OF WASH|NGTON

Case No.:2:18-CV-01625-TSZ

RONDEVOO TECHNOLOGIES, LLC DECI_ARATION O-F SERVICE OF§
Plaintiff<s). SuMMoNs lN A clvn_ ACTION; PLA|NT¢FF
vs. RoNDEvoo TECHNOLOGIES, LLC'S
cERTlFlCATloN AND NoTlcE oF lNTERESTED
HT° AMER'CA' '"°' PERSONS AND cORPoRATE DlSCLOSuRE
Defe"da"t<$>' sTATEMENT; oRDER REGARD|NG lNlTlAL

D|SCLOSURES, JO|NT STATUS REPORT, AND
EARLY SETTLEMENT; COMPLA|NT WlTH
EXH|B|T; CIVIL COVER SHEET.

Dec|aration:

The undersigned hereby declares: that s(he) is now and at all times herein mentioned, a citizen of the United States and a resident of
the state of Washington, over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above
entitled action, and is competent to be a witness therein.

On the date and time of 11/28/2018 at 12:46 PM at the address of 1780 BARNES BLVD SW BLDG G, TUMWATER, within
THURSTON County, State of WA, the declarant duly served the above described documents upon HTC AMERICA, INC. by then
and there personally delivering 1 true and correct copy(ies) thereof, by then presenting to and leaving the same with BLAKE
MURRAY, AN AUTHORIZED AGENT FOR COGENCY GLOBAL, INC., the Registered Agent for HTC AMERICA, INC., A
White Female, approx. 26 - 30 years old, 5'0" - 5'6" in height, weighing approx, 160 - 180 lbs with Blonde hair. A person of suitable
age and discretion.

I declare under penalty of perjury under the laws of the state of Washington that the foregoing is true and correct.

Dated: 11/29/2018 at Elma, WA

By W Service Fee Total: $49.95

 

y
K. HEATER 15_1216_13
ECP Nicholas Ranallo, Attomey at Law
P.o. Box 812 5058 57TH AVE s
Elma, WA 93541 sEATTLE, WA 98118
(360) 239-1770 OR|G|NAL (831) 607-9229

82991 PROOF OF SERV|CE

